Citation Nr: 0532906	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for right wrist fracture 
residuals, currently evaluated as 10 percent disabling from 
March 20, 2001 to December 9, 2003 and from February 1, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to August 1975 and July 1977 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted an increased rating for right wrist 
fracture residuals, effective March 20, 2001.  In September 
2003, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in 
April 2004.  The RO conducted the necessary development; 
thus, this case is properly before the Board.  

In June 2005, the RO granted a temporary total evaluation for 
his right wrist disability based on surgical or other 
treatment necessitating convalescence, effective from 
December 9, 2003 to February 1, 2004.  An evaluation of 10 
percent was assigned from February 1, 2004.  The veteran has 
indicated that he is not satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDING OF FACT

For the period from March 20, 2001 to December 9, 2003, and 
from February 1, 2004 to present, the veteran's right wrist 
fracture residuals are manifested by complaints of weakness, 
stiffness, and inflammation, and objective findings of 
degenerative arthritis, painful motion, including the 
inability of any radial deviation without extreme pain, and 
bony abnormalities on the navicular side.



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right 
wrist fracture residuals, for the period from March 20, 2001 
to December 9, 2003, and from February 1, 2004 to present, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed April 
2002 rating decision, the April 2003 statement of the case 
(SOC), and June 2005 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to an increased rating claim for 
right wrist fracture residuals.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claim.

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an April 2002 rating decision, the RO granted 
an increased rating of 10 percent for right wrist fracture 
residuals, which the veteran appealed.  In April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from April 2002 to 
February 2005.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a QTC examination in June 2001 and a VA 
medical examination in March 2005, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased rating is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for right wrist 
fracture residuals in May 1987, assigning a noncompensable 
rating effective February 27, 1987.  

In April 2001, the veteran filed an increased rating claim 
for his service-connected right wrist disability.  He 
submitted a May 2003 statement that he no longer works as a 
plumber, because the pain is no longer bearable with all of 
the wrist action.  At a September 2003 Board hearing, he 
testified that he was prescribed a brace for his wrist, which 
he wears when it is really painful.  He noted that for the 
last three weeks, he has worn the brace all the time.  He 
described his symptoms as pain, mainly around the wrist 
shooting up to the thumb area, and stiff fingers.  He also 
described the pain as a burning pain, shooting from his 
wrists to his knuckles, and noted that his wrist is sensitive 
to touch.  On a scale of 1 to 10, he rated his pain at an 8.5 
or 8 about 75 percent of the time, and on a daily basis.  He 
indicated that his symptoms are caused by basic use of his 
wrist, including twisting motion and throwing things.  He 
stated that he has had to limit his physical activities, 
including playing basketball because his wrist will not bend 
to shoot anymore.  He also noted that it is hard for him to 
put money into a soda machine because he cannot bend his 
wrist to do it, and has to contort his body to put the money 
in.  He noted that he is right-handed.   He stated that he 
was not able to perform the duties of a plumber and laborer 
and had to switch professions to a TSA screener at the 
airport.  He indicated that his wrist continues to give him 
problems at his current job but that he has not missed any 
work and just "sucks up" the pain.  In sum, the veteran 
contends that the level of his right wrist disability 
entitles him to an increased disability rating.

In April 2002, the RO granted an increased rating of 10 
percent, effective March 20, 2001.  In June 2005, the RO also 
assigned a temporary total evaluation based on surgical or 
other treatment necessitating convalescence under 38 C.F.R. 
§ 4.30, effective from December 9, 2003 to February 1, 2004.  
A 10 percent evaluation was assigned from February 1, 2004.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right wrist disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5215 for limitation of motion, for the period from March 
20, 2001 to December 9, 2003, and from February 1, 2004 to 
present.  The Board will consider whether the veteran can 
receive a rating higher than 10 percent for his right wrist 
disability under DC 5215, or any other applicable diagnostic 
code for the relevant time period.    

The average normal range of motion of wrist dorsiflexion 
(extension) is 0 to 70 degrees; and the average normal range 
of motion of wrist palmar flexion is 0 to 80 degrees.  The 
average normal range of motion of wrist ulnar deviation is 0 
to 45 degrees; and the average normal range of motion of 
wrist radial deviation is 0 to 20 degrees.  38 C.F.R. 
§ 4.71a, Plate I.  

Under DC 5215, dorsiflexion less than 15 degrees, in both the 
major and minor wrist, is rated as 10 percent disabling.  
Palmar flexion limited in line with forearm, in both the 
major and minor wrist, is rated as 10 percent disabling.

Ankylosis of the wrist is evaluated under 38 C.F.R. § 4.71a, 
5214.  (Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Dorland's Illustrated Medical Dictionary, 29th 
ed, p.86).  Favorable ankylosis in 20 degrees to 30 degrees 
of dorsiflexion is rated as 30 percent disabling for the 
major wrist and 20 percent disabling for the minor wrist.  
Any other position, except favorable is rated as 40 percent 
for the major wrist and 30 percent for the minor wrist.  
Unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation is rated as 50 percent 
disabling in the major wrist and 40 percent disabling in the 
minor wrist.  It is noted that extremely unfavorable 
ankylosis will be rated as loss of use of hands under DC 
5125.

Degenerative arthritis (hypertrophic or osteoarthritis) is 
evaluated under 38 C.F.R. § 4.71a, DC 5003.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board also must consider that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

A June 2001 QTC report shows complaints of pain, weakness, 
stiffness, and inflammation on an intermittent basis.  The 
veteran described symptoms on a daily basis and at times, 
horrible.  He stated that flare-ups occur as he wakes from 
relaxed sleep, and affect his ability to perform some of the 
work he used to be able to perform.  He noted that Ibuprofen 
800 mg helps to alleviate the flare-ups.  The examiner noted 
that the bone affected was the right navicular bone.  The 
veteran denied knowledge of any bone infection or 
osteomyelitis or any constitutional symptoms of a bone 
condition.  It was noted that he had a surgery to remove a 
portion of the navicular bone in 1984 with no relief.  The 
veteran reported that he could perform all activities of 
daily living, including brushing his teeth, dressing, 
showering, cooking, vacuuming, walking, driving a car, 
shopping, taking out the trash, pushing a lawn mower, 
climbing stairs, and gardening.  He did many of these 
activities, however, with decreased range of motion and 
increased pain of the right wrist.  It was noted that the 
veteran had been employed as a plumber and a laborer for the 
past 12 years.  

Upon examination, the examiner noted that the dominant hand 
was the right hand, which was determined because the veteran 
uses the right hand for writing, eating, and combing his 
hair.  There were no signs of inflammation, deformity, 
osteomyelitis, or constitutional signs of bone disease in the 
navicular bone.  The appearance of the right wrist joint was 
abnormal.  The right wrist had decreased dorsiflexion to 50 
degrees with increased pain greater than 50 degrees.  Palmar 
flexion was 0 to 70 degrees; radial deviation was 0 to 20 
degrees; and ulnar deviation was 0 to 45 degrees.  The range 
of motion of the affected joint was additionally limited by 
pain on the right.  He had no constitutional signs of 
arthritis.  The x-ray findings on the right wrist 
demonstrated joint space loss of the radial carpal joint.  An 
unusual configuration of the scaphoid was seen; the scaphoid 
itself was somewhat sclerotic.  The examiner suspected that 
this was related to degenerative changes and not indicative 
of osteonecrosis.  There was some widening of the 
scapholunate space, which the examiner found might indicate 
scapholunate ligament injury with secondary scapholunate 
disassociation.  The wrist was otherwise unremarkable.  The 
diagnoses were degenerative changes at the radial carpal 
joint; sclerosis of the scaphoid bone; more likely than not 
scapholunate ligament injury with secondary scapholunate 
disassociation; and status post fracture of right wrist with 
degenerative changes.  The examiner found that although the 
veteran was able to perform all of the required duties as a 
plumber and laborer, he was able to do so only with increased 
pain, as well as occasional decreased range of motion 
secondary to his discomfort.  The examiner noted that the 
veteran also must wear a brace in order to limit his range of 
motion while performing his required tasks.  The veteran was 
found able to perform required activities of daily living, 
however, with increased discomfort secondary to the above.

An April 2002 VA medical record shows an assessment of 
degenerative joint disease of the right wrist.  A 
neurological examination revealed no motor or sensory 
deficits.

An April 2003 VA outpatient clinical record shows complaints 
of pain in the wrist.  The right wrist had mild swelling and 
pain on flexion and pronation, with good pulse.  An April 
2003 x-ray examination report shows some osteoarthritis was 
demonstrated, associated with the proximal carpal row/radial 
relationship, primarily associated with the navicular bone.  
Loss of joint space was demonstrated with some sclerotic 
changes.

In September 2003, a VA outpatient clinical record shows 
complaints of inability to sleep, with right wrist pain.  The 
veteran was counseled on pain management activities, such as 
heat therapy, deep breathing, imagery, and massage.  
Examination revealed no swelling, and range of motion was 
limited in flexion and extension, with tenderness.

A February 2005 VA outpatient clinical record shows 
complaints of numbness on right thumb and index finger since 
a 2003 wrist surgery.

A March 2005 VA examination report shows that there was no 
giving out or locking of the right wrist.  Symptoms included 
sharp, constant pain in the wrist that is present when he 
wakes up in the morning until he goes to bed at night.  
Occasionally, he would have pain in the right wrist that 
would wake him up at night.  When he accidentally hits or 
bumps the right wrist up against an object, the pain will 
last 30 minutes to an hour.  Other flare-ups occur with the 
weather changes to cold and damp, lasting for days at a time.  
He also has pain in the wrist even after driving long 
distances, two to three hours.  There is constant stiffness 
of the right wrist and loss of range of motion.  The veteran 
has to keep his wrist in a certain position, which is 
neutral; otherwise, it will hurt pretty badly if he lets it 
fall down into flexion.  He has a brace that will help try to 
stabilize the wrist, keeping it in its neutralized position 
and sometimes he will use it at night, which helps sometimes.  
He also wears the brace sometimes at work.  He has had no 
incapacitating episodes in the last 12 months and does not 
miss work due to the right wrist condition.  He works despite 
the pain.  He cannot do plumbing anymore, even though he was 
trained by the VA Vocational Centers to be a plumber.  He did 
work in this profession for many years, but began to have 
difficulty twisting the pipes and other apparatus related to 
the plumbing profession.  He now works as a TSA screener at 
the airport and the pain in the wrist will flare up when he 
lifts a heavy bag.  He has been on this job for about two 
years.  Any activities at home will usually just cause his 
wrist to hurt more.  He stated it actually hurts daily, while 
he is up and about using it.  He also cannot play basketball, 
as the wrist cannot go in dorsiflexion very much at all.

Physical examination showed the veteran was right-hand 
dominant.  He had bony abnormalities noted on the navicular 
side of his right wrist.  The examiner noted that the 
veteran's right wrist was exquisitely tender to palpation 
over the navicular area.  In fact, he jumps when it is 
palpated in this particular spot.  The veteran stated that it 
stays like this all the time.  There was only minor edema at 
the wrist area.  The range of motion was limited.  There was 
dorsiflexion on the right wrist to 30 degrees.  The palmar 
flexion could occur to 50 degrees with pain.  Dorsiflexion 
also occurred with pain.  Ulnar deviation could occur to 20 
degrees with pain, and there was significant pain if this was 
pushed any further.  Radial deviation was absolutely 0 
degrees.  The examiner noted that she was able to passively 
push it past 0 to about 3 degrees and that there was severe 
pain at this area in range of motion.  The right wrist range 
of motion was limited by pain, weakness, fatigue, and lack of 
endurance, and also incoordination with and without 
repetitive use.  The grip of the right hand was affected; it 
was 4/5, versus 5/5 on the left.  Sensory examination was 
normal.  There was no thenar or interosseus atrophy.  The 
color of the hand and wrist area was normal.  X-ray 
examination was positive for degenerative changes and the 
ligament shows abnormality.  The diagnoses were degenerative 
joint disease and internal derangement of the right wrist 
that occurs with at least moderate-to-moderately severe 
functional loss secondary to pain, weakness, and other 
factors listed above.  The examiner noted that the veteran's 
claim file was reviewed and that the rationale for the above 
diagnosis was history of fracture and surgery while in the 
military, radiological and examination findings, and review 
of notes regarding the wrist injury.

As previously indicated, the veteran's right wrist fracture 
residuals is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5215 for limitation of motion of the wrist.  This 
is the highest schedular rating provided under DC 5215.  

DC 5214 for ankylosis of the wrist does not apply.  While the 
evidence shows that the veteran has significant limitation of 
motion of the wrist, including the inability for any radial 
deviation without significant pain, the evidence does not 
show ankylosis of the wrist.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the wrist due to 
degenerative arthritis under DC 5003.  Evaluations for 
distinct disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  However, limitation of motion 
of the wrist due to degenerative arthritis has been 
considered and compensated under the 10 percent evaluation 
already assigned under DC 5215.  To assign a separate 
evaluation for limitation of the motion of the wrist due to 
degenerative arthritis is similarly not permitted under the 
criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.  Although the veteran's representative has 
argued that the veteran is entitled to a separate rating 
under VAOCGPREC 23-97 and VAOCGPREC 9-98, these General 
Counsel opinions apply solely to the knee.

Additionally, the Board notes that a separate rating for 
neurological impairment is not applicable, because although 
the veteran had complaints of numbness in his thumb and 
finger subsequent to his 2003 wrist surgery, all sensory 
examinations were consistently normal.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the wrist, 
which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
functional impairment including weakness, stiffness, and 
inflammation, and use of a brace to prevent painful movement.  
However, any functional loss resulting from right wrist 
residual fractures already is contemplated by the 10 percent 
rating under DC 5215.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.    

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran stated that he had 
to leave his 12-year career as a plumber and laborer because 
of the painful motion of his wrist.  While this shows that 
the veteran's right wrist fracture residuals affect his 
employability, this does not rise to the level of marked 
interference with employment.  The veteran also testified at 
the Board hearing that he started working at a new job at as 
an airport screener, and while this causes him pain, he has 
not had to miss any work.  Additionally, the evidence does 
not show any frequent periods of hospitalization, or other 
factors indicating an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's right 
wrist disability more closely resembles the criteria for a 10 
percent rating under DC 5215, for the period from March 20, 
2001 to December 9, 2003, and from February 1, 2004 to 
present.  See 38 C.F.R. § 4.7.


ORDER

Entitlement to an increased rating for right wrist fracture 
residuals, currently evaluated as 10 percent disabling from 
March 20, 2001 to December 9, 2003 and from February 1, 2004, 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


